 1
                                   THE DISTRICT COURT OF GUAM
 2

 3   In re:                                                       MISC. CASE NO. 21-00001

 4   KANDIT NEWS GROUP,

 5                   Respondent.                                            ORDER

 6

 7

 8
               Pursuant to 18 U.S.C. § 401, the court has the “power to punish by fine or imprisonment,
 9
     at its discretion, such contempt of its authority, and none other, as…[d]isobedience or resistance
10
     to its lawful writ, process, order, rule, decree, or command.” “[P]etty, direct contempts in the
11
     presence of the court traditionally have been subject to summary adjudication, to maintain order
12
     in the courtroom[.]” Int’l Union, United Mine Workers of Am. V. Bagwell, 512 U.S. 831, 832
13
     (1994).
14
               The court finds Respondent in direct contempt of Federal Rule of Criminal Procedure 53
15
     and this court’s general orders, including General Order No. 20-0032. KANDIT NEWS
16
     GROUP’S action interrupted the court’s proceeding and wasted this court’s time and resources.
17
               Accordingly, it is hereby ORDERED that
18
         1. KANDIT immediately cease livestreaming this court’s proceeding in Criminal Case No.
19          19-00036, United States v. Jesse Mendiola Blas, and any other court proceedings.

20       2. KANDIT immediately delete any and all recordings it made of the court’s proceeding in
            Criminal Case No. 19-00036, United States v. Jesse Mendiola Blas.
21
         3. KANDIT pay a fine of $50.00 to the Clerk of Court no later than January 8, 2021, at
22          12:00 p.m.

23             SO ORDERED.
                                                            /s/ Frances M. Tydingco-Gatewood
24                                                              Chief Judge
                                                            Dated: Jan 07, 2021
                                                       1

                    Case 1:21-mc-00001 Document 3 Filed 01/07/21 Page 1 of 1
